Case 1:19-sw-05677-SKC Document 1-1 Filed 06/27/19 USDC Colorado Page 1 of 10




                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

          I, Special Agent Luke Hitt, being duly sworn, hereby depose and state that the following
 is true to the best of my information, knowledge and belief:

                       INTRODUCTION AND AGENT BACKROUND

    1. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms & Explosives and
       have been for approximately 10 years. As part of my duties, I investigate criminal
       violations relating to the violation of federal firearms laws. I have received training and
       instruction in the field of investigations of violations of federal firearms laws, specifically
       those in Title 18, Section 922 of the United States Code.

    2. This affidavit is submitted in support of an application for a search warrant for the place
       described in Attachment A (the Subject Premises), along with all closed and locked
       containers therein, and all out-buildings and vehicles thereon, there being probable cause
       to believe that located in the place described in Attachment A are items described in
       Attachment B—namely, evidence, contraband, fruits, and instrumentalities of violations
       of 18 U.S.C. § 922(a)(1)(A).

    3. Because this affidavit is being submitted for the limited purpose of securing a search
       warrant, I have not included each and every fact known to me concerning this
       investigation. I have set forth facts that I believe are necessary to establish probable
       cause to believe that evidence, contraband, fruits, and instrumentalities of violations of 18
       U.S.C. § 922(a)(1)(A) are presently located at the Subject Premises.

    4. The information contained within the affidavit is based on my training and experience, as
       well as information imparted to me by other law enforcement officers involved in this
       investigation.

                                        INVESTIGATION

    5. In May 2019, I received information from a confidential informant (CI). The CI told me
       that an individual named Michael COURTNEY, a/k/a “Pinky,” was selling firearms.
       COURTNEY further told the CI that he knew someone in Fort Collins who was making
       the firearms in his home.

    6. The CI has provided information to various law enforcement agencies since 2006. The
       CI has always provided accurate and verifiable information. The CI is providing
       information for monetary consideration.

    7. I reviewed a computerized criminal history record for COURTNEY and determined that
       he has multiple prior felony convictions.

    8. On June 10, 2019, I participated in an operation to have the CI purchase three firearms
       from the source in Fort Collins. The CI had been told by COURTNEY that the firearms
       source had three AR-15 firearms for sale. The CI picked up COURTNEY in Loveland,
Case 1:19-sw-05677-SKC Document 1-1 Filed 06/27/19 USDC Colorado Page 2 of 10



       Colorado. COURTNEY then provided the CI with directions to drive to the house where
       COURTNEY believed the firearms would be.

    9. All conversations between the CI, COURTNEY, and the firearm supplier were via
       cellphone; either text message, messaging applications, or phone calls.

    10. The CI and COURTNEY traveled to the residence located at 3006 West Olive Street,
        Fort Collins, Colorado (the Subject Premises). COURTNEY told the CI that the Subject
        Premises was where they could purchase the aforementioned firearms. The person who
        was selling the firearms was not home at that time. COURTNEY told the CI that he
        would purchase the firearms that evening and sell them to the CI the following day.

    11. On June 11, 2019, ATF and Longmont PD conducted another operation to purchase the
        aforementioned firearms. The CI met with COURTNEY at COURTNEY’s residence at
        the Jade Inn, 3300 West Eisenhower Boulevard, Loveland, Colorado. COURTNEY told
        the CI that he had purchased the 3 AR-15-type firearms the prior evening as they had
        discussed. COURTNEY then sold the three firearms to the CI. One of the firearms was
        loaded with 14 rounds of .223 caliber ammunition.

    12. On June 13, 2019, COURTNEY told the CI that the same firearm supplier had three .308
        caliber rifles for sale.

    13. On June 14, 2019, ATF and Longmont PD conducted an operation to purchase the
        aforementioned .308 caliber rifles. The CI met with COURTNEY at his residence.
        COURTNEY said that he had purchased one of the .308 caliber rifles and showed it to
        the CI. The rifle was loaded with 10 rounds of .308 caliber ammunition.

    14. The CI and COURTNEY then traveled to the Subject Premises. COURTNEY introduced
        the CI to the firearm supplier, later identified as Collin KOPITZKE. KOPITZKE showed
        the CI the other two .308 caliber rifles. KOPITZKE also showed the CI numerous other
        firearms.

    15. KOPITZKE told the CI that if the CI wanted to purchase additional firearms, KOPITZKE
        could make anything that the CI wanted. The CI saw multiple firearms and firearms parts
        in a shed in the backyard of the property as well. KOPITZKE then sold the CI the two
        .308 caliber rifles.

    16. While at the Subject Premises, KOPITZKE produced what the CI believed to be
        methamphetamine. The CI watched while KOPITZKE and COURTNEY smoked the
        suspected methamphetamine.

    17. The CI and COURTNEY then left the subject premises and returned to COURTNEY’s
        residence. COURTNEY then sold the third .308 caliber rifle and the 10 rounds of
        ammunition to the CI.
Case 1:19-sw-05677-SKC Document 1-1 Filed 06/27/19 USDC Colorado Page 3 of 10



    18. I utilized law enforcement databases and determined that the Subject Premises is owned
        by KOPITZKE.

    19. ATF Industry Operations Investigator (IOI) Matt Deasaro queried ATF databases to
        determine if COURTNEY or KOPITZKE have federal firearms licenses (FFLs) that
        would allow them to engage in the business of manufacturing or distributing firearms.
        Neither individual possesses an FFL. In addition, there are no FFLs registered at the
        Subject Premises or COURTNEY’s residence.

   SEARCH AND SEIZURE OF WIRELESS TELEPHONES AND SIMILAR DEVICES

    20. As described above and in Attachment B, I submit that if wireless telephones or any other
        electronic communication device that could be used to coordinate the sale or transfer of
        firearms are found at the subject premises, there is probable cause to search and seize
        those items for the reasons stated below. Some of these electronic records might take the
        form of files, documents, and other data that is user-generated. Some of these electronic
        records, as explained below, might take a form that becomes meaningful only upon
        forensic analysis. They may be seized and searched on-scene, and/or searched off-scene
        in a controlled environment.

    21. A wireless telephone (or mobile telephone, or cellular telephone) is a handheld wireless
        device used for voice and data communication through radio signals. These telephones
        send signals through networks of transmitter/receivers, enabling communication with
        other wireless telephones or traditional “land line” telephones. A wireless telephone
        usually contains a “call log,” which records the telephone number, date, and time of calls
        made to and from the phone. In addition to enabling voice communications, wireless
        telephones offer a broad range of capabilities. These capabilities include: storing names
        and phone numbers in electronic “address books;” sending, receiving, and storing text
        messages and e-mail; taking, sending, receiving, and storing still photographs and
        moving video; storing and playing back audio files; storing dates, appointments, and
        other information on personal calendars; and accessing and downloading information
        from the Internet including websites, social media sites, bulletin boards, file sharing, and
        other Internet sites. Wireless telephones often have a subscriber identity module or
        subscriber identification module (SIM), which is an integrated circuit that securely stores
        the International Mobile Subscriber Identity (IMSI) and the related key used to identify
        and authenticate subscribers on mobile telephone devices. A SIM is embedded into a
        removable “SIM card,” which can be transferred between different mobile devices. A
        SIM card contains a unique serial number (ICCID), IMSI, security authentication and
        ciphering information, temporary information related to the local network, a list of the
        services to which the user has access, and certain passwords. Most SIM cards will also
        store certain usage data, such as call history, text (SMS) messages, and phone book
        contacts. Such telephones may also contain removable storage media, such as a flash
        card—such devices can store any digital data, and can have the capacity to store many
        gigabytes of data. Wireless telephones may also be “smartphones,” such that they
        operate as personal computers capable of accessing the Internet. They operate as GPS
        navigation devices and can store information about where they have been. They also
        contain digital cameras. The camera can mark a photo with location data so that upon
        examination it can be determined where and when a photo was taken. These images can
Case 1:19-sw-05677-SKC Document 1-1 Filed 06/27/19 USDC Colorado Page 4 of 10



       sometimes be recovered even if the user has deleted the image. The smartphone can also
       connect to the internet using wireless connections, which allow for images, files and
       other information to be uploaded directly to the Internet or to other digital storage devices
       or computers. Smartphones also have software, giving them the same capabilities as
       personal computers including accessing and editing word processing documents,
       spreadsheets, and presentations. They can also operate as a “tablet,” or mobile computer,
       and can contain software programs called applications. Those programs can perform
       different functions and save data associated with those functions, including use associated
       with the Internet. They also operate as personal digital assistants and have contacts and
       calendar functions. They also can contain media such as music and other files in large
       quantity.

    22. “Computers” or “digital storage media” or “digital storage devices” may be used
        interchangeably, and can include any physical object upon which computer data can be
        recorded as well as all types of electronic, magnetic, optical, electrochemical, or other
        high speed data processing devices capable of performing logical, arithmetic, or storage
        functions, including desktop and laptop computers, wireless telephones, tablets, server
        computers, game consoles, network hardware, hard disk drives, RAM, floppy disks, flash
        memory, CDs, DVDs, and other magnetic or optical storage media.

    23. Based on my knowledge, training, and experience, I know that a powered-on computer
        maintains volatile data. Volatile data can be defined as active information temporarily
        reflecting a computer's current state including registers, caches, physical and virtual
        memory, network connections, network shares, running processes, disks (floppy, tape
        and/or CD-ROM), and printing activity. Collected volatile data may contain such
        information as opened files, connections to other computers, passwords used for
        encryption, the presence of anti-forensic tools, or the presence of programs loaded in
        memory that would otherwise go unnoticed. Volatile data and its corresponding
        evidentiary value is lost when a computer is powered-off and unplugged.

    24. Based on my knowledge, training, and experience, I know that computer files or
        remnants of such files can be recovered months or even years after they have been
        downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files
        downloaded to a storage medium can be stored for years at little or no cost. Even when
        files have been deleted, they can be recovered months or years later using forensic tools.
        This is so because when a person “deletes” a file on a computer, the data contained in the
        file does not actually disappear; rather, that data remains on the storage medium until it is
        overwritten by new data. Therefore, deleted files, or remnants of deleted files, may
        reside in free space or slack space—that is, in space on the storage medium that is not
        currently being used by an active file—for long periods of time before they are
        overwritten. In addition, a computer’s operating system may also keep a record of
        deleted data in a “swap” or “recovery” file.

    25. Also, again based on my training and experience, wholly apart from user-generated files,
        computer storage media contain electronic evidence of how a computer has been used,
        what it has been used for, and who has used it. This evidence can take the form of
        operating system configurations, artifacts from operating system or application operation,
        file system data structures, virtual memory “swap” or paging files, and shadow copies of
Case 1:19-sw-05677-SKC Document 1-1 Filed 06/27/19 USDC Colorado Page 5 of 10



       previous versions of systems or files, or paging files. Computer users typically do not
       erase or delete this evidence because special software is typically required for that task.
       However, it is technically possible to delete this information. Data on the storage
       medium not currently associated with any file can provide evidence of a file that was
       once on the storage medium but has since been deleted, edited, moved, or show a deleted
       portion of a file (such as a paragraph that has been deleted from a word processing file).
       Web browsers, e-mail programs, and chat programs store configuration information on
       the storage medium that can reveal information such as online nicknames and passwords.
       Operating systems can record additional information, such as the attachment of
       peripherals, the attachment of USB flash storage devices or other external storage media,
       and the times the computer was in use. Computer file systems can record information
       about the dates files were created and the sequence in which they were created.

    26. As further described in Attachment B, this application seeks permission to locate not only
        computer files that might serve as direct evidence of the crimes described on the warrant,
        but also for evidence that establishes how computers were used, why they were used, the
        purpose of their use, and the purposes to which they were put, who used them, the state of
        mind of the user(s), and when they were used.

    27. Similarly, information or files related to the crimes described herein are often obtained
        from the Internet or the cellular data networks using application software which often
        leaves files, logs or file remnants which would tend to show the identity of the person
        engaging in the conduct as well as the method of location or creation of the images,
        search terms used, exchange, transfer, distribution, possession or origin of the files. Files
        that have been viewed via the Internet are sometimes automatically downloaded into a
        temporary Internet directory or “cache.” The browser often maintains a fixed amount of
        hard drive space devoted to these files, and the files are only overwritten as they are
        replaced with more recently viewed Internet pages or if a user takes steps to delete them.
        Thus, the ability to retrieve residue of an electronic file from a hard drive depends less on
        when the file was downloaded or viewed than on a particular user’s operating system,
        storage capacity, and computer habits. As described above, the CI, COURTNEY, and
        KOPITZKE communicated by wireless telephone regarding the purchase and sale of
        firearms.

    28. “User attribution” evidence can also be found on a computer and is analogous to the
        search for “indicia of occupancy” while executing a search warrant at a residence. For
        example, registry information, configuration files, user profiles, e-mail, e-mail address
        books, “chat,” instant messaging logs, photographs, videos, and correspondence (and the
        data associated with the foregoing, such as file creation and last accessed dates) may be
        evidence of who used or controlled the computer or storage medium at a relevant time.
        Further, in finding evidence of how a computer was used, the purpose of its use, who
        used it, and when, sometimes it is necessary to establish that a particular thing is not
        present on a storage medium. For example, the presence or absence of counter-forensic
        programs or anti-virus programs (and associated data) may be relevant to establishing the
        user’s intent.

    29. I know from training and experience that digital software or hardware exists that allows
        persons to share digital access over wired or wireless networks allowing multiple persons
Case 1:19-sw-05677-SKC Document 1-1 Filed 06/27/19 USDC Colorado Page 6 of 10



       to appear on the Internet from the same IP address. Examination of these items can
       reveal information about the authorized or unauthorized use of Internet connection at the
       residence.

    30. Searching computer(s) for the evidence described in the attachment may require a range
        of data analysis techniques. For example, information regarding user attribution or
        Internet use is located in various operating system log files that are not easily located or
        reviewed. Or, a person engaged in criminal activity will attempt to conceal evidence of
        the activity by “hiding” files or giving them deceptive names. As explained above,
        because the warrant calls for records of how a computer has been used, what it has been
        used for, and who has used it, it is exceedingly likely that it will be necessary to
        thoroughly search storage media to obtain evidence, including evidence that is not neatly
        organized into files or documents. Just as a search of a premises for physical objects
        requires searching the entire premises for those objects that are described by a warrant, a
        search of this premises for the things described in this warrant will likely require a search
        among the data stored in storage media for the things (including electronic data) called
        for by this warrant. Additionally, it is possible that files have been deleted or edited, but
        that remnants of older versions are in unallocated space or slack space. This, too, makes
        it exceedingly likely that in this case it will be necessary to use a multitude of techniques,
        both on and off-scene, including more thorough techniques.

    31. Based upon my knowledge, training and experience, I know that a thorough search for
        information stored in digital storage media requires a variety of techniques which often
        includes both on-site seizure and search as well as a more thorough review off-site review
        in a controlled environment. This variety of techniques is required, and often agents must
        seize most or all storage media to be searched on-scene and/or later in a controlled
        environment. These techniques are often necessary to ensure the accuracy and
        completeness of data recorded on the storage media, and to prevent the loss of the data
        either from accidental or intentional destruction.

    32. For example, the search procedure of electronic data contained in computer hardware,
        computer software, and/or memory storage devices may include the following on-site
        techniques (the following is a non-exclusive list, as other on-site search procedures may
        be used):

           a. On-site triage of computer systems to determine what, if any, peripheral devices
              or digital storage units have been connected to such computer systems, a
              preliminary scan of image files contained on such systems and digital storage
              devices to help identify any other relevant evidence or potential victims, and a
              scan for encryption software;

           b. On-site copying and analysis of volatile memory, which is usually lost if a
              computer is powered down, and may contain information about how the computer
              is being used, by whom, when, and may contain information about encryption,
              virtual machine software (virtual operating systems that are lost if the computer is
              powered down or encrypted);
Case 1:19-sw-05677-SKC Document 1-1 Filed 06/27/19 USDC Colorado Page 7 of 10



           c. On-site forensic imaging of any computers may be necessary for computers or
              devices that may be partially or fully encrypted, in order to preserve unencrypted
              electronic data that may, if not immediately imaged on-scene, become encrypted
              and accordingly unavailable for any examination.

    33. The search procedure of electronic data contained in computer hardware, computer
        software, and/or memory storage devices may include off-site techniques since it is often
        necessary that some computer equipment, peripherals, instructions, and software be
        seized and examined off-site and in a controlled environment. This is true because of the
        following:

           a. The nature of evidence. As noted above, not all evidence takes the form of
              documents and files that can be easily viewed on site. Analyzing evidence of
              how, when and why a computer has been used, by whom, what it has been used
              for, requires considerable time, and taking that much time on premises could be
              unreasonable. Also, because computer evidence is extremely vulnerable to
              tampering and destruction (both from external sources and from code embedded
              in the system as a “booby-trap”), the controlled environment of a laboratory may
              be essential to its complete and accurate analysis. Searching for and attempting to
              recover any deleted, hidden, or encrypted data may be required to determine
              whether data falls within the list of items to be seized as set forth herein (for
              example, data that is encrypted and unreadable may not be returned unless law
              enforcement personnel have determined that the data is not (1) an instrumentality
              of the offenses, (2) a fruit of the criminal activity, (3) contraband, (4) otherwise
              unlawfully possessed, or (5) evidence of the Subject Offense.

           b. The volume of evidence and time required for an examination. Storage media can
              store the equivalent of millions of pages of information. Additionally, a suspect
              may try to conceal criminal evidence; he or she might store it in random order
              with deceptive file names. This may require searching authorities to peruse all the
              stored data to determine which particular files are evidence or instrumentalities of
              crime. Analyzing evidence of how a computer has been used, what it has been
              used for, and who has used it requires considerable time, and taking that much
              time on premises could be unreasonable. As explained above, because the warrant
              calls for forensic electronic evidence, it is exceedingly likely that it will be
              necessary to thoroughly examine storage media to obtain evidence. Reviewing
              information for things described in the warrant can take weeks or months,
              depending on the volume of data stored, and would be impractical and invasive to
              attempt on-site.

           c. Technical Requirements. Computers can be configured in several different ways,
              featuring a variety of different operating systems, application software, and
              configurations. Therefore, searching them sometimes requires tools or knowledge
              that might not be present on the search site. The vast array of computer hardware
              and software available makes it difficult to know before a search what tools or
              knowledge will be required to analyze the system and its data on-site. However,
              taking the storage media off-site and reviewing it in a controlled environment will
              allow its examination with the proper tools and knowledge.
Case 1:19-sw-05677-SKC Document 1-1 Filed 06/27/19 USDC Colorado Page 8 of 10




           d. Variety of forms of electronic media. Records sought under this warrant could be
              stored in a variety of storage media formats that may require off-site reviewing
              with specialized forensic tools

           e. Need to review evidence over time and to maintain entirety of evidence. Your
              Affiant recognizes the prudence requisite in reviewing and preserving in its
              original form only such records applicable to the violations of law described in
              this Affidavit and in Attachment B in order to prevent unnecessary invasion of
              privacy and overbroad searches. Your Affiant advises it would be impractical and
              infeasible for the Government to review the mirrored images of digital devices
              that are copied as a result of a search warrant issued pursuant to this Application
              during a single analysis. Your Affiant has learned through practical experience
              that various pieces of evidence retrieved from digital devices in investigations of
              this sort often have unknown probative value and linkage to other pieces of
              evidence in the investigation until they are considered within the fluid, active, and
              ongoing investigation of the whole as it develops. In other words, the weight of
              each individual piece of the data fluctuates based upon additional investigative
              measures undertaken, other documents under review and incorporation of
              evidence into a consolidated whole. Analysis is content-relational, and the
              importance of any associated data may grow whenever further analysis is
              performed. The full scope and meaning of the whole of the data is lost if each
              piece is observed individually, and not in sum. Due to the interrelation and
              correlation between pieces of an investigation as that investigation continues,
              looking at one piece of information may lose its full evidentiary value if it is
              related to another piece of information, yet its complement is not preserved along
              with the original. In the past, your Affiant has reviewed activity and data on
              digital devices pursuant to search warrants in the course of ongoing criminal
              investigations. Your affiant has learned from that experience, as well as other
              investigative efforts, that multiple reviews of the data at different times is
              necessary to understand the full value of the information contained therein, and to
              determine whether it is within the scope of the items sought in Attachment B. In
              order to obtain the full picture and meaning of the data from the information
              sought in Attachments A and B of this application, the Government would need to
              maintain access to all of the resultant data, as the completeness and potential of
              probative value of the data must be assessed within the full scope of the
              investigation. As such, your Affiant respectfully requests the ability to maintain
              the whole of the data obtained as a result of the search warrant, and to maintain
              and to review the data in the control and custody of the Government and law
              enforcement at times deemed necessary during the investigation, rather than
              minimize the content to certain communications deemed important at one time.
              As with all evidence, the Government will maintain the evidence and mirror
              images of the evidence in its custody and control, without alteration, amendment,
              or access by persons unrelated to the investigation.

    34. Based on the foregoing, and consistent with Rule 41(e)(2)(B), when persons executing
        the warrant conclude that it would be impractical to review the media on-site, the warrant
        I am applying for permits both on-site seizing, imaging and searching and off-site
Case 1:19-sw-05677-SKC Document 1-1 Filed 06/27/19 USDC Colorado Page 9 of 10



       imaging and searching of storage media that reasonably appear to contain some or all of
       the evidence described in the warrant, thus permitting its later and perhaps repeated
       examination consistent with the warrant. The examination may require techniques,
       including but not limited to computer-assisted scans of the entire medium, that might
       expose many parts of a hard drive to human inspection in order to determine whether it is
       evidence described by the warrant.

    35. Because several people may share the Subject Premises as a residence, it is possible that
        the Subject Premises will contain computers that are predominantly used, and perhaps
        owned, by persons who are not suspected of a crime. If it is nonetheless determined that
        that it is possible that the things described in this warrant could be found on any of those
        computers or storage media, the warrant applied for would permit the seizure and review
        of those items as well.

    36. The wireless telephone may be an Apple product that is currently locked and equipped
        with “Touch ID.” The fingerprints authorized to access the particular device are a part of
        the security settings of the device and will allow access to the device in lieu of entering a
        numerical passcode or longer alpha-numerical password, whichever the device is
        configured by the user to require. The Touch ID feature only permits up to five attempts
        with a fingerprint before the device will require the user to enter a
        passcode. Furthermore, if the device is equipped with an operating system that is earlier
        than version 9.3, the Touch ID feature will not substitute for the use of a passcode or
        password if more than 48 hours have passed since the device has been unlocked; in other
        words, if more than 48 hours have passed since the device was accessed, the device will
        require the passcode or password programmed by the user and will not allow access to
        the device based on a fingerprint alone. If the operating system is version 9.3 or later,
        that time frame shrinks to 8 hours. Similarly, Touch ID will not allow access if the
        device has been turned on or restarted, if the device has received a remote lock command,
        or if five attempts to match a fingerprint have been unsuccessful. For these reasons, it
        may be necessary to use the fingerprints and thumbprints of any device’s users to attempt
        to gain access to any Apple devices found at the Subject Premises while executing the
        search warrant. The government may not be able to obtain the contents of the Apple
        devices if those fingerprints are not used to access the Apple devices by depressing them
        against the Touch ID button. Although I do not know which of the ten finger or fingers
        are authorized to access on any given Apple device and only five attempts are permitted,
        I know based on my training and experience that it is common for people to use one of
        their thumbs or index fingers for Touch ID, and in any event all that would result from
        successive failed attempts is the requirement to use the authorized passcode or password.

    37. In addition, I know in my training and experience that many other mobile device
        manufactures have their own version of Touch ID—that is, a fingerprint recognition
        feature that the device’s user can program and use to unlock the device. For instance, I
        know that Google Pixel phones and Google Pixel XL phones have a fingerprint sensor
        that can be used to unlock the device. Similarly, Samsung, LG, HTC, and other
        manufacturers also have devices with fingerprint sensors.

    38. Similarly, in my training and experience I know that some applications loaded onto
        mobile devices or other electronic devices may be secured by the user with a thumbprint
Case 1:19-sw-05677-SKC Document 1-1 Filed 06/27/19 USDC Colorado Page 10 of 10



       or fingerprint. Common among these types of applications are applications such as
       mobile banking apps or other financial applications, password storage applications, and
       secure communications apps, among others.

    39. Due to the foregoing, I am informing the court that law enforcement intends to press the
        fingers (including thumbs) of individuals found at the Subject Premises to the Touch ID
        sensor or other device fingerprint sensor of the seized device, to the extent a visual
        inspection of those devices reveals that the device has a fingerprint sensor—located
        pursuant to the warrants requested by this Affidavit for the purpose of attempting to
        unlock the device via Touch ID or other fingerprint sensor in order to search the contents
        (including applications) as authorized by this warrant.

    40. I know from training and experience that search warrants of residences involved in
        computer or digitally related criminal activity usually produce items that tend to establish
        ownership or use of digital devices and ownership or use of any Internet service accounts
        accessed to commit the crimes described in this affidavit to include credit card bills,
        telephone bills, correspondence and other identification documents.

    41. I know from training and experience that search warrants of residences usually reveal
        items that tend to show dominion and control of the property searched, to include utility
        bills, telephone bills, correspondence, rental agreements and other identification
        documents.

                                         CONCLUSION

    42. Based on the investigation described above, probable cause exists to believe that at the
        Subject Premises described in Attachment A, there will be found evidence, contraband,
        fruits, and instrumentalities of violations of 18 U.S.C. § 922(a)(1)(A), as described in
        Attachment B.

    43. I therefore respectfully request that the attached warrant be issued authorizing the search
        of the Subject Premises and seizure of the items listed in Attachment B.

    44. I declare under penalty of perjury that the foregoing is true and correct to the best of my
        information, knowledge, and belief.


                                                                      s/ Luke Hitt
                                                                      Luke Hitt
                                                                      Special Agent, ATF

 Sworn to before me this_____
                         27th day of _____________,
                                       June         2019.

 ____________________________
 United States Magistrate Judge

 Application for search warrant was reviewed and submitted by Rajiv Mohan, Assistant
 United States Attorney.
